DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14/187114 in view of Goutard et al. [U.S. Patent No. 8924033 B2]. Claim 1 of Application No. 14/187114 discloses 
a transformer module comprising a transformer core, a first set of windings, and a second set of windings; 
a housing enclosing the transformer module;
a cold plate comprising a sealed container directly mounted to an exterior surface of the housing and configured to be thermally coupled to the interior of the housing;

a set of conduits, wherein one end of each conduit coupled to cold plate and the other end coupled to the housing;
wherein the transformer module is immersed in a coolant and coupled with the electronic module mounted onto the cold plate, such that heat generated from the electronic module is transferred to the coolant and the cold plate;
wherein the transformer module comprises an electronic module that monitors power factor, an electronic module that monitors coolant temperature, an electronic module that provides electromechanical tap changing, an electronic module that regulates line voltages, and an electronic module that mitigates voltage sags except for the transformer module comprises an electronic module that monitors apparent power and an electronic module that monitors peak loading of a transformer.
Goutard discloses a system that monitors apparent power and monitors peak loading of a transformer [Col. 35, Lines 24-27, Fig. 6].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a system that monitors apparent power and monitors peak loading of a transformer as taught by Goutard to the electronic module of Haj-Maharsi which performs similar functionalities as Goutard to provide essential diagnosis and alert system for transformers for an intelligent power transmission and distribution.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.  102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi [U.S. Pat. No. 8013702 B2] in view of Rice [U.S. Pub. No. 2012/0175094 A1] and Wilson et al. [U.S. Patent No. 7149087 B2] and Goutard et al. [U.S. Patent No. 8924033 B2].
Regarding claim 1, Haj-Maharsi discloses a system for voltage transformation, comprising: a transformer module (e.g., 12, Fig. 1) comprising a transformer core 20, a first set of windings (e.g., 30, column 3, lines 35-36)), and a second set of windings (e.g., 32); the transformer module is immersed in coolant (e.g., 26, column 3, line 20);

a cold plate (e.g., 128 on top portion 124 is a heat absorbing platform, column 6, lines 37-43, Fig. 7) configured to be thermally coupled to the interior of the housing 18 (cavity 100 of the housing where module 14 is inserted) and transformer component (e.g., core, windings thermally coupled through cooling fluid 26); 
an electronic module PEM 14 comprising a second housing 120 (column 6, lines 14-21), the electronic module 14 configured to be mounted to the cold plate 128, 
the transformer module immersed in a coolant 26 (column 3, line 20) and coupled with the electronic module (PEM 14)such that the heat generated from the electronic module is transferred to the coolant 26 and the cold plate 128,
 wherein the transformer module comprises electronic modules (e.g., part of set of interfaces of PEM 14) that monitor power factor (column 3, lines, 50-59), an electronic module that monitors coolant temperature (column 5, lines 23-24), an electronic module that provides electromechanical tap changing (column 4, lines 24-34), an electronic module that regulates line voltages (column 3, lines 50-59), and an electronic module that  mitigates voltage sags (column 3, lines 50-59).
Haj-Maharsi discloses the instant claimed invention discussed above except for the cold plate comprising a sealed container directly mounted to an exterior surface of the housing;
a set of conduits, wherein one end of each conduit coupled to cold plate and the other end coupled to the housing and 

Rice discloses cold plate (e.g., assembly 100) comprising a sealed container directly mounted to an exterior surface of housing 105a (e.g., wall of housing where the cold plate assembly is mounted), 
a set of conduits (e.g., 108A, 108B), wherein each conduit coupled to cold plate (e.g., cold plate assembly 100) and to the housing 105a, thereby providing a path for heat exchange between coolant and the cold plate [Paragraph 0011, 0024, 0025, Figure 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use cold plate assembly with set of conduits as taught by Rice to the electronic module mounted on the transformer of Haj-Maharsi to provide a cold plate that has direct contact with cooling fluid for a more efficient heat dissipation.
Wilson discloses a set of conduits (e.g., 16, 17), wherein one end of each conduit coupled to cold plate 6 and the other end coupled to a coolant source, thereby providing a path for heat exchange between the coolant and the cold plate 6 [Col. 4, Lines 40-50, Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sets of conduits with one end coupled to the cold plate assembly and the other end to the source of coolant as taught by Wilson to the cooling plate assembly of Rice to provide a transformer with an assembly of electronic module equipped with cold plate that is independently detachable.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a system that monitors apparent power and monitors peak loading of a transformer as taught by Goutard to the electronic module of Haj-Maharsi which performs similar functionalities as Goutard to provide essential diagnosis and alert system for transformers for an intelligent power transmission and distribution.
Regarding claim 2, Haj-Maharsi discloses the electronic module 14 comprises a converter (e.g., 46) configured to be coupled to the transformer module, the converter comprises a set of switches (e.g., 58) [Col. 3, Lines 8-25].
Regarding claim 3, Haj-Maharsi discloses the electronic module comprises a fail-normal switch coupled across the converter (e.g., switching bridges 50 and 54) and to the ground [Col. 4, Lines 8-25, Fig. 4].
Regarding claim 4, Rice discloses cold plate (e.g., 100) is mounted to a surface of a housing [Paragraphs 0011, 0024, 0025, Figure 1].
Regarding claim 6, Haj-Maharsi discloses a set of interfaces (e.g., IED 80, bushings), the set of interfaces disposed on the surface of the housing 18 [Col. 5, Lines 6-15]. 
Regarding claim 7, Haj-Maharsi discloses a subset of the set of interfaces (e.g., sensors, communication ports) are coupled to the first set of windings (e.g., 22) [Col. 5, Lines 6-35].

Regarding claim 9, Haj-Maharsi discloses the tap of the set of taps is coupled to ground (e.g., different voltages of AC-AC converters connected to ground) [Col. 4, Lines 26-40, Fig. 3].
Regarding claim 10, Haj-Maharsi discloses a voltage sensor coupled to the transformer module 14, wherein an interface of the set of interfaces is coupled to the voltage sensor [Col. 5, Lines 6-36].
Regarding claim 11, Haj-Maharsi discloses a current sensor coupled to the transformer module 14, wherein an interface of the set of interfaces is coupled to the current sensor [Col. 5, Lines 6-36].
Regarding claim 12, Haj-Maharsi discloses a temperature sensor, wherein an interface of the set of interfaces is coupled to the temperature sensor and the temperature sensor measures an ambient temperature of the transformer module 14 [Col. 5, Lines 6-36].
Regarding claim 13, Haj-Maharsi discloses a temperature sensor, wherein an interface of the set of interfaces is coupled to the temperature sensor, the housing 18 contains coolant 26, and the temperature sensor measures the temperature of the coolant 26 [Col. 5, Lines 20-25].
Regarding claim 14, Haj-Maharsi discloses the electronic module 14 comprises a voltage sensor configured to be coupled to the transformer module, a current sensor 
Regarding claim 15, Haj-Maharsi discloses the electronic module 14 further comprises a processing module and a communication module, the electronic module and the communication module are coupled to the voltage sensor, the current sensor, and the temperature sensor [Col. 5, Lines 6-36].

Response to Arguments
Applicant's arguments filed 02 February 2021 have been fully considered but they are not persuasive. 
Goutard discloses a system that monitors apparent power and monitors peak loading of a transformer. It would have been obvious to one having ordinary skill in the art to have a system that monitors apparent power and monitors peak loading of a transformer as taught by Goutard to the electronic module of Haj-Maharsi which performs similar functionalities as Goutard to provide essential diagnosis and alert system for transformers for an intelligent power transmission and distribution.
The Applicant argued that Haj-Maharsi does not teach about the electronic module PEM 14 mitigates voltage sags as disclosed in column 3, lines 50-59. The Examiner disagrees. It is clearly disclosed by Haj-Maharsi that the electronic module 14 reduce variations in output voltage, lines 51-51 in particular. Variation in output voltage is voltage dip, voltage change or voltage sag.
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        

/Alexander Talpalatski/Primary Examiner, Art Unit 2837